946 A.2d 636 (2008)
Sandra BASILE, On Behalf of Herself and All Others Similarly Situated, Respondent
v.
H & R BLOCK, INC. and H & R Block Eastern Tax Services, Inc., Petitioners.
No. 361 EAL 2007.
Supreme Court of Pennsylvania.
March 25, 2008.

ORDER
PER CURIAM.
AND NOW, this 25th day of March, 2008, the Petition for Allowance of Appeal is GRANTED. The issues, rephrased for clarity, are:
(1) Whether the Superior Court misapplied the aggrieved party doctrine by requiring petitioners to cross-appeal from an earlier class certification order even though summary judgment was entered in petitioners' favor.
(2) Whether the Superior Court erred in rejecting the trial court's determination petitioners' claims could be properly tried on a class-wide basis.
Justice TODD and Justice McCAFFERY did not participate in the consideration or decision of this matter.